IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          October 20, 2009

                                     No. 08-10719                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



REBECCA J. CHOATE

                                                   Plaintiff-Appellant
v.

JOHN E. POTTER, POSTMASTER GENERAL, UNITED STATES POSTAL
SERVICE

                                                   Defendant-Appellee




                   Appeal from the United States District Court
                       For the Northern District of Texas
                             USDC No. 3:06-CV-2146


Before DENNIS, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
       In this suit for Title VII retaliation and age discrimination, Plaintiff-
Appellant Rebecca J. Choate (“Choate”) appeals the district court’s: (1) grant of
the Postmaster General’s motion for judgment as a matter of law; (2) denial of
her Rule 60 motion for a new trial; and (3) award of reasonable costs against her.
We affirm.



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-10719

                      I. FACTS AND PROCEEDINGS
      In 2004, Rebecca J. Choate, a 25-year veteran of the United States Postal
Service (“USPS”) who at the time was more than 40 years of age, applied for two
promotions at the Dallas Processing Distribution Center. She was selected to
interview for both positions but complained that the process was “traumatic” and
that she suffered a loss of self-esteem as a result of questioning she found
offensive. She was not selected for either position, which instead went to two
employees who were younger than 40 years of age.
      After she was not selected, Choate accessed a confidential USPS personnel
attendance system to obtain information about the successful applicants to
support an Equal Employment Opportunity (“EEO”) complaint she had filed.
The USPS Inspector General and Choate’s immediate supervisor investigated
this breach; her supervisor eventually issued her a letter of warning rather than
a 14-day suspension, which would have reduced her pay. Choate appealed this
disciplinary action to her second-level supervisor, Carl January (“January”), who
upheld the action but recommended that the letter be removed from her file after
six months. She appealed again to a third-level supervisor, who rescinded the
letter.
      While Choate’s appeals were proceeding, January reviewed her job
performance rating. Though her immediate supervisor, Keith Greathouse
(“Greathouse”), had rated her as “exceptional,” January reduced Choate’s
performance rating from “exceptional” to “high contributor.” At trial, he testified
that it was in the normal course of business for him to review “exceptional” job
performance ratings, and that the rubric used required him to take into account
the performance of the USPS Dallas district, which was low. Nonetheless,
Choate’s “high contributor” rating was among the highest in the district. Choate
also complained that in 2006, another supervisor evaluated her as a
“contributor.”

                                        2
                                  No. 08-10719

      Choate alleges that these unfavorable personnel actions were in retaliation
for her support of an EEO complaint filed against January by Greathouse,
Choate’s supervisor. Choate testified on Greathouse’s behalf in August 2005. She
filed the instant suit in November 2006, claiming that USPS engaged in age
discrimination when it denied her promotion. She also claimed that January
retaliated against her when he reduced her performance rating, and brought
other retaliation claims not relevant to the instant appeal. After extensive
discovery, a three-day jury trial was held in May 2008. The jury rejected all of
Choate’s retaliation claims except for the claim concerning January’s reduction
of Choate’s performance rating, for which she was awarded $3,000. After trial,
the district court issued a Memorandum Opinion and Order granting the
Postmaster General’s motion for judgment as a matter of law on Choate’s age
discrimination claim. This order, as well as the jury’s findings on the retaliation
claims, was entered by the district court in a Judgment on May 22, 2008
(“Judgment”). The Judgment also ordered Choate to pay reasonable costs, the
Postmaster General having prevailed on the age discrimination claim and all but
one of the retaliation claims.
      The Postmaster General then filed a renewed motion for judgment as a
matter of law, seeking to set aside the jury’s finding as to Choate’s successful
retaliation claim. Choate filed a notice of appeal of the Judgment and later filed
a Rule 60 motion for a new trial. In her Rule 60 motion, Choate argued that
documents were identified at trial that USPS had previously claimed did not
exist, and that this constituted newly discovered evidence and fraud and
misrepresentation. The district court granted the Postmaster General’s renewed
motion, setting aside the jury verdict as to the successful retaliation claim. It
then vacated the Judgment and replaced it with an Amended Judgment that
granted the renewed motion while repeating all other jury findings from the
Judgment as well as the district court’s order dismissing the age discrimination

                                        3
                                  No. 08-10719

claim. The next day, the district court denied Choate’s Rule 60 motion on the
ground that Choate’s notice of appeal divested it of jurisdiction. Choate did not
file an amended notice of appeal after the district court granted the Postmaster
General’s renewed motion or a new notice of appeal from the Amended
Judgment.
                               II. DISCUSSION
A.    Scope of Jurisdiction
      Choate’s opening brief identifies three errors by the district court: (1) its
grant of the renewed motion for judgment as a matter of law on her successful
retaliation claim; (2) its denial of her Rule 60 motion; and (3) the judgment of
costs imposed against her. Prior to discussing the standard of review, we must
determine what claims are properly before us, if any. Generally a notice of
appeal “shall designate the judgment, order, or part thereof being appealed.”
Fed. R. App. P. 3(c)(1)(B). We will liberally construe such notices where the
intent to appeal an unmentioned or mislabeled ruling is apparent and there is
no prejudice to the adverse party.      See C. A. May Marine Supply Co. v.
Brunswick Corp., 649 F.2d 1049, 1056 (5th Cir. July 1981) (citing Simpson v.
Norwesco, Inc., 583 F.2d 1007, 1009 n.2 (8th Cir. 1978)). “Where the appellant
notices the appeal of a specified judgment only or a part thereof, however, this
court has no jurisdiction to review other judgments or issues which are not
expressly referred to and which are not impliedly intended for appeal.” Id.
(citations omitted). Implied intent to appeal may be shown when the appealed-
from order is intertwined with another, prior order or judgment and the parties
have briefed the substantive issues raised by the earlier, unmentioned order. See
In re Hinsley, 201 F.3d 638, 641-42 (5th Cir. 2000).
      In the instant matter, the Judgment contains two possible grounds for
appeal: the granting of the motion for judgment as a matter of law as to Choate’s
age discrimination claim and the judgment of costs against her. Choate

                                        4
                                  No. 08-10719

addresses only the latter ground in her opening brief. Choate also purports to
appeal from the district court’s grant of the renewed motion. But this motion was
granted after her notice of appeal and thus is not expressly referred to in
Choate’s notice of appeal, which is limited to the Judgment.
      Despite the liberality with which such notices are to be construed, we
decline to imply an intent to appeal the renewed motion into Choate’s notice of
appeal, since it was within her power to appeal expressly the district court’s
grant of the renewed motion. See Hinsley, 201 F.3d at 642 (citing Warfield v. Fid.
& Deposit Co., 904 F.2d 322, 326 (5th Cir. 1990) (appellant could not intend to
appeal motion granted after notice of appeal filed)). Finally, Choate has never
appealed from the district court’s denial of her Rule 60 motion. These procedural
defects strip this court of jurisdiction over Choate’s first and second grounds for
appeal and we will accordingly only consider the judgment of costs against her.
B.    Judgment of Costs
      Pursuant to Federal Rule of Civil Procedure 54(d)(1), costs, other than
attorney’s fees, “should be allowed to the prevailing party,” unless an award of
costs is otherwise prohibited. Title VII does not expressly forbid an award of
costs, so “the standard procedure is to award costs to the prevailing party in
Title VII suits.” Byers v. Dallas Morning News, Inc., 209 F.3d 419, 430 (5th Cir.
2000). Rule 54(d)(1) carries a strong presumption that the prevailing party will
be awarded costs. Pacheco v. Mineta, 448 F.3d 783, 793 (5th Cir. 2006) (citation
omitted). We review a judgment of costs for the prevailing party for abuse of
discretion. Id. (citing Schwarz v. Folloder, 767 F.2d 125, 131 (5th Cir. 1985)). In
the instant matter, the Postmaster General prevailed at trial on the age
discrimination claim and four of five retaliation claims. The district court then
set aside the jury verdict on the sole successful retaliation claim. Choate has
offered no argument supporting her claim that the award of costs was an abuse
of discretion except to complain of its “manifest unfairness and injustice.” Under

                                        5
                                 No. 08-10719

these circumstances, the district court did not abuse its discretion in awarding
reasonable costs to the Postmaster General.
                               CONCLUSION
   Considering the foregoing, the judgment of the district court is AFFIRMED.




                                       6